Ferguson, Judge
(dissenting):
On January 31, 1958, a unanimous Court in the case of United States v Vara, 8 USCMA 651, 25 CMR 155, held that it constituted prejudicial error to include in the post-trial review matters outside the record of trial which are adverse to the accused without first affording him an opportunity of rebuttal. This was considered by us the only workable rule to apply in those situations. It is indeed unfortunate that the majority of the Court in the instant case so soon retreats from that position. There is little doubt in my mind that the paramount purpose in introducing matter adverse to the accused in the post-trial review is to influence the convening authority to forego the exercise of his clemency powers.
Extraneous matters derogatory to an accused, which are spread upon the pages of the post-trial review, serve much the samé purpose as damaging evidence introduced by the prosecution at trial and that is to militate heavily against an accused. There does exist, however, one important distinction. At trial, an accused is permitted to face his accusers, deny their accusations and offer evidence in his own behalf. In the post-trial review, however, he is not accorded these fundamental safeguards and the review oftentimes takes on the appearance of a star chamber proceeding. Furthermore, to say that such adverse matter — which the accused had never been given an opportunity to rebut — had little if any effect on the convening authority’s action, completely ignores the practicalities of the situation. Were it possible to measure with some degree of mathematical precision the effect that such adverse disclosures had on the convening authority’s action, I might be persuaded to join my brothers. Unfortunately, however, I have no way of gauging the extent to which the accused has been prejudiced by the convening authority’s consideration of this information. I would return the case for a new review in which the accused would be afforded full opportunity to rebut or explain, should he so desire, the unsubstantiated derogatory comments contained in the review. United States v Vara, supra; United States v Griffin, 8 USCMA 206, 24 CMR 16.